12/7/2020                           #HF3O753620O WILLIAMS, AL ( ale) 11/17/1969 (Age 51)

       Williams, Al                         MODERA CLINIC
       11/17/1969 (51) ( ale)               2700 E Eldorado Pkwy, Ste. 104B
       3930 Accent Drive                    Little Elm, TX 75068-5999
       Dallas, TX 75287                     9729870458
       (214)414-6371

      Page Notes
      Order Notes




      Office Lab Results                                                                   Comments
      Ale
      Stool Guaiac
      POC Glucose
      H.pylori Blood test
      SOFIA COVID-19 Antigen test                    Positive           11/14/2020




                                                                                                      1/1
       a) hire another attorney;


       b) OR in alternative the Court appoint the plaintiff s an attorney

       c) O , the case be transferred to Federal Court an where an attorney will be

           appointed because this case does have merit.




A/ M V////ams

Respectfully submitted,

3930 Accent DR, 2411
Dallas, TX 75287
al ms870@Rmail.com
                                  ±v±ia . UUUKtl 1NU.   V-7 1V1




                            HE CO V -19 S l A E           WSA F1L




nniptiipty 4-U„4-.



                 s»vHmerr AnhfiH >?             f   n sll 754 r.nH ti     :   fhe    f Ff   / f




               raraErauHN 3 arid 4 Oi the Tiiiitieth EiiiciekhCv Oi ei i sC. Dkt. No. 20-91 /1.




      3. Tn anv ction for victio to recover possession of residenti l nrone ty u der



              /- n nvr ry-»«v«  j-u-wt   r 1 rn z-»» zl z « « 1 z-» 4-n 1 ¦ » 4-« . ti
              a.  dwviii viibL iaij am iiM Uc vi oummi i jljlwm uwiiiv wm iAiiii            «-

      description of the facts and grounds for eviction required by Texas Rule of Civil
      Procedure 510.3(a)f2 = must state hether or ot:

                             4-1,          z4,xr 1U«                  /I AO/I
                             IL1 Ml UllO S CU a WV I M. MW Lllli OUVJWt W kJWVIVll TV T vi t

              CARES Act;
                             i?-_ ._ ¦         -j- -.- -.-..-I




              in Residential Evictions to rrevent the rurther Spread of Co VID-19, ( CDC
              Order ) th t took effect on September 4, 2020 and is extended by Section 502 of
              thp o . nlidatad Ann onriatin'np      * 7021 a
                     iv.
             mortgage.




                     i       the mi lowing statement: The Centers for Disease Control issued an

             the attached Declaration under Penalty of Perjury for the Centers for Disease
             Control and Prevention s Temporary Halt in Evictions to Prevent Further Spread
             r\f T 1
             VA      Q n
                   A V111    H Trrixr
                          1 fc   V VI W q
                                        J_ nrxxr
                                            W T W» xm     r lanHln
                                                    1 I1 I1VA I I 1 I IV rl th VRI-AVAVIV
                                                                         VVVI1     I v ci LJ
                                                                                           rmK-.nAAAAf
                                                                                                  cr iHr
                                                                                                       IV

             Declaration, read it carefully and make sure ail the staremems are true. The
             Declaration is sworn, meaning you can be prosecuted, go to jail, or pay a fine if any
             of the statements are not true. Find out more about the order at



                   ii. the following Spanish translation of the statement in (i): Los
             Centros de Control y Prevencion de Enfermedades han emitido una orden para
             impedir ciertos desalojos de inquilinos. Es posible que listed pueda evitar su

             para la Suspension Temporal de Desalojos de los Centros de Controly Preven on
             de Enfermedades para Prevenir una Mayor Propagation de COVID-19, y le
             entrega una copia del formulario al propietario y presenta otra copia ante tribunales.

             la informacion declarada es cierta. Esta declara on se firma bajo juramento, lo que
             significa que se le puede imponer cargos penales, encarcelar o multar si la

             el siguienre enlace, hnps:/7'rexasiawheip.org/ariicle/'cdc-eviciion-moraiorium."; and


                     iii. a copy of the declaration form, titled Declaration under Penalty of
                      T T TBT T I T'jIQAnC DADTTA! flTSA HTAVAHTiAll?C T' TYTHb-?n! IT!

             Evictions to Prevent Further Spread of COVID-19, ( CDC Declaration ) that is
             attached to the CDC s Order or a similar declaration form;



      500.6 to develop the facts of the case, including the authority to question:

                     i. whether the premises is a “covered dwelling subject to Section

Misc. Docket No. 20-9161                      Page 2
              4024 of the CARES Act; and

                        ii. whether the defendant is a are of the CDC Order and has had an



                 d. if a defendant provides the CDC Declaration or a similar declaration to the
      plaintif after a petition is filed:

                        i. the defendant must file the declaration with the justice court and
                 serve a copy of the declaration on the plaintiff; and



                 issuance and execution of any writ of possession under Texas Rule of Civil
                 Procedure 510.8(d), except as provided in Paragraph 4.



if:

                 a. the plaintiff contests the defendant s declaration or the CDC Order;

                 b. the judge holds a hearing to determine whether the action should proceed;
      and



      stating:

                        i. the reasons for the determination that the action should proceed;



                        ii. procedures that will apply as the action proceeds.

       5. This Order is effective January i, 2021, and expires January 31, 2021, unless
extended by the Chief Justice of the Supreme Court.

                 T'n    qt tnp . iit pArng IS TO



                 a. post a copy of this Order on www.txcourts.gov;

                 b. file a copy of this Order with the Secretary of State; and

Misc. Docket No. 20-9161                      Page 3
            c. send a copy of this Order to the Governor, the Attorney General, and each
       member of the Legislature.

       7 T5 rtf T ravrsc! is? ts's. T :, sx nil t-sa c v                  lsa c-Ti tf Tr z P
       / « xiiv k vuiv «l vJX Zv i Au MllVVVVW v iuivv uxi x wuuv wwx vww v xxw x . » xxxwxxx xu wx

the Texas bar of this Order.

Dated: December 29, 2020

Justice Devine and Justice Blacklock dissent.




Misc. Docket No. 20-9161                     Pa e 4
                           John P. Devine, Justice




                           James D. Blacklock, Justice




                           Rebeca A. Huddle, J stice




Misc. Docket No. 20-9161   Page 5
Registry and Trust Transaction Detail                                                                       Denton County

Location: County Court At Law #2                           Year Filed: 2020 Case#: CV-2020-00600-JP Court#:


On Behalf of: Williams, Carolyn                               Birt Date: 03/09/1961                  SSN:

3930 Accent Drive 2411
Dallas, TX 75287



I ransactions on Account
Bank Account Name/Account #: Registry Deposit
Original Amount: $1,482.00                     Open Date: 02 24/2020                         Uninvested
Current Balance: $11,216.83                                                                  Close Date:
Interest:                                       Matures:

                  Check #/
Ref#/Date         Receipt #        Increases      Decreases        Balance    Description / Comments

13887389                             468.15                      $11,216.83   Bond Deposit
03/09/2021        2021-1177         DJBruce




Printed on 03/22/2021 4:17 PM
                                                                                                               Denton County
Registry and Trus Transaction Detail
Location: County Court At Law #2                           Year Filed: 2020 Case#: CV-2020-00600-JP Court#:


On Behalf of: Williams, Carolyn                                 Birth Date: 03/09/1961                  SSN:

3930 Accent Drive 2411
Dallas, TX 75287



Transactions on ccount
Bank Account Name/Account #: Registry Deposit
Original Amount: $2,936.00                       Open Date: 06/08/2020                          Uninvested

Current Balance: $2,936.00                                                                      Close Date:

Interest:                          Matures:

                  Check #/
Ref#/Date         Receipt #          Increases      Decreases         Balance    Description / Comments

13718667                              2,936.00                       $2,936.00   Bond Deposit
06/08/2020        2020-2370           DJBruce




 Printed on 03/22/2021 4:18 PM
Registry and Trust i ransaction Detail Denton county
Location: County Court At Law #          Year Filed: 2020 Case#: CV-2020-00600-JP Court#:


On Behalf of: Williams, Carolyn            Birth Date: 03/09/1961 SSN:

3930 Accent Drive 2411
Dallas, TX 75287



Summary of Accounts

Account# Opened Bank Name                                                                    Balance

Uninvested 02/24/2020 Registry Deposit                                                      11,216.83

Original A ount:                                                                            $1,482.00
Current Balance:                                                                        $11,216.83




Printed on 03/22/2021 4:17 PM
Registry and Trust Transaction Detail                                                              Denton County

Location: County Court At Law #2                        Year Filed: 2020 Case#: CV-2020-00600-JP Court#:


On Behalf of: Williams, Carolyn                           Birth Date: 03/09/1961            SSN:

3930 Accent Drive 2411
Dallas, TX 75287



S mmar of Accounts

Account #                 Opened      Bank Name                                                             Balance

Uninvested                06/08/2020 Registry Deposit                                                       2,936.00

Original A ount:                                                                                           $2,936.00

Current Balance:                                                                                           $2,936.00




Printed on 03/22/2021 4:18 PM
 Registry and Trust Transaction Detail Denton county
 Location: County Court At Law #2                          Year Filed: 2020 Case#: CV-2020-00600-JP Court#:


 On Behalf of: Williams, Carolyn                             Birth Date: 03/09/1961 SSN:

 3930 Accent Drive 2411
 Dallas, TX 75287



 Transactions on Account
 Bank Account Name/Account #: Registry Deposit
 Original Amount: $1,482.00                    Open Date: 02/24/2020 Uninvested
 Current Balance: $11,216.83                                                          Close Date:
 Interest:                                      Matures:

               Check #/
Ref # / Date Receipt #              Increases Decreases Balance Description / Comments

13662233                             1,482.00 $1,482.00 Bond Deposit
02/24/2020 2020-0987                 DJBruce

13673792 4274                                        50.00 $1,432.00 CV-2020-00600-JP, 5% Cash Bond Handling Fee
03/06/2020                                       mdiamond

13673802 4275                                      1,432.00 $0.00 CV-2020-00600-JP, Final Judgment 03/05/2020
03/06/2020                                       mdiamond

13708250                             1,000.00 $1,000.00 Bond Deposit
05/18/2020 2020-2154                 dwilson

13708251                             1,000.00 $2,000.00 Bond Deposit
05/18/2020 2020-2155                 dwilson

13708252                             1,000.00 $3,000.00 Bond Deposit
05/18/2020 2020-2156                  wilson

13750054                            1,428.22 $4,428.22 Bond Deposit
08/03/2020 2020-3198                    serp

13770683                                2.28 $4,430.50 Bond Deposit
09/03/2020 2020-3632                    serp

13770684                            1,460.00 $5,890.50 Bond Deposit
09/03/2020 2020-3633                   serp

13788595                            1,428.17 $7,318.67 Bond Deposit
10/01/2020 2020-3947                DJBruce

13809137                            1,428.61 $8,747.28 Bond Deposit
11/03/2020 2020-4414                DJBruce

13832708                            1,428.12 $10,175.40 Bond Deposit
12/11/2020 2020-4980                DJBruce

13849268                             468.28 $10,643.68 Bond Deposit
01/08/2021 2021-0144                DJBruce

13863768                              105.00 $10,748.68 Bond Deposit
02/01/2021 2021-0518                DJBruce

; Printed on 03/22/2021 4:17 PM
